DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This office action is in response to Applicant Arguments/Remarks Made in an Amendment filed on 09/01/2020.
As a result of the petition decision dated 2/4/2021, the finality of the Office action dated 12/15/2020 has been withdrawn and this action is being made NON-FINAL.
Claims 11-22 are currently pending. The Office acknowledges that claims 1-10 are cancelled by the applicant.

Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  
Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
Regarding claim 20, the specification fails to provide proper antecedent basis for the limitation “at least one of PE, HDPE, PP, PET, COC, COP, EVOH, PA or LDPE” (previously recited in original claim 8 in the claim set filed 03/23/218) because the specification does not recite the claimed polymers except for polyethylene and polypropylene and does not recite any of the abbreviations of the claimed polymers.  
Regarding Claim 22, the specification fails to provide proper antecedent basis for the limitation “performs coextrusion” (previously recited in original claim 10 in the claim set filed 03/23/2018) because the specification does not recite the claimed coextrusion.

Claim Objections
Claims 1, 18 and 22 are objected to because of the following informalities:  
Regarding claim 1, the limitation “the method comprising the following steps of in first and second production chains” in lines 2-3 should read “the method comprising the following steps in the first production chain and the second production chain”.  
Regarding claim 18, the limitation “during the treating takes place” in line 2 should read “the treating takes place”.  
Regarding claim 22, the limitation “a multi-layer wall of filled and closed container product” in lines 2-3 should read “a multi-layer wall of a filled and closed container product”. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-22 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 11, the limitation "in the first production chain, supplying plastic granulate in pouch-shaped packages; treating the plastic granulate with a least one a high-energy radiation, a plasma treatment, or a gas having a sterilizing effect to reduce the microbiologicals in the plastic granulate; opening the pouch-shaped packages; emptying the plastic granulate from the pouch-shaped packages into a screw conveyer of an extruder and melting the plastic granulate in the extruder into melted plastic" in lines 4-9, is indefinite because the limitation is ambiguous whether the steps intend a chronological order or the steps do not intend a chronological order – specifically, whether the limitation “treating the plastic granulate with a least one a high-energy radiation, a plasma treatment, or a gas having a sterilizing effect to reduce the microbiologicals in the plastic granulate” must be perform after the limitation “supplying 
Regarding claim 11, the limitation "a high-energy radiation" in line 5 is indefinite because the term “high-energy” is a relative term.  The term "high-energy" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  In order to advance prosecution of the application, the office with interpret the limitation “a high-energy radiation” to mean “a radiation”.
Regarding claims 12 and 14
Regarding claim 18, the limitation "an infiltration depth of a few micrometers" in line 18 is indefinite because the term “a few micrometers” is a relative term.  The term "a few micrometers" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  In order to advance prosecution of the application, the office will interpret the limitation “an infiltration depth of a few micrometers” to mean “an infiltration depth”.
Regarding claim 21, the limitation "a low-germ, filled and closed container product” in in lines 2-3 is indefinite because the term “low-germ” is a relative term.  The term "low" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  In order to advance prosecution of the application, the office will interpret the limitation "a low-germ, filled and closed container product” to mean "a filled and closed container product”.

Claim Interpretation
A recitation of functional language must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the function, then it meets the claim.

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-13, 15-17 and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant Admitted Prior Art (as disclosed in Applicant’s Specification), in view of Weisman et al. (US 2016/0038655 A1), hereinafter Weisman, further in view of Molitch-Hou (“Sculpity’s Flex Flees Filament in Favour of Pellets”, 23 May 2014).

Regarding claim 11, Applicant Admitted Prior Art discloses a method for reducing microbiologicals in container products made at least partially of plastic material, the method comprising the following steps of in first and second production chains: a subsequent second production chain, transferring the melted plastic to a blow molding, filling and sealing production machine forming filled container products (Applicant’s Specification on pg. 6, ll. 7 – 10 describes Applicant’s invention of fig. 1 as an exemplary embodiment of a blow molding, filing and sealing machine according to DE 10 2008 006 073 A1 referred to as the production machines of model 460 from the company Rommelag; Applicant’s Specification on pg. 6, l. 21 – pg. 7, l. 20 and in DE 10 2008 006 073 A1 in [0007] – [0015] describes plastic containers made of polyethylene (PE) are blow molded from melted polypropylene material in molds and sequentially demolded, filled and sealed to form ampules as container products for eye drops with 0.5 ml to 50 ml of solution as described in Applicant’s Specification on pg. 2, l. 25 – pg. 3, l. 2).
Applicant’s Admitted Prior Art does not explicitly disclose in a first production chain treating the plastic granulate with a least one a high-energy radiation, a plasma treatment, or a gas having a sterilizing effect to reduce the microbiologicals in the plastic granulate, and emptying the plastic granulate into a screw conveyer of an extruder and melting the plastic granulate in the extruder into melted plastic.
However, Weisman teaches in the first production chain treating the plastic granulate with a least one a radiation, a plasma treatment, or a gas having a sterilizing effect to reduce the microbiologicals in the plastic granulate ([0118] describes that to form medical devices from extruded plastic, heating for extrusion may not be enough for all usages wherein plastic pellets may need to be sterilized by heat/autoclave, alcohol, UV light, radiation or an appropriate medical sterilization process wherein the examiner deems the plastic pellets sterilized by UV light or radiation is equivalent to the claimed “treating the plastic granulate with a radiation to reduce the microbiologicals in the plastic granulate”), and emptying the plastic granulate ([0004], ll. 2 – 9 describes plastic pellets are poured into a hopper) into a screw conveyer (87, fig. 10) of an extruder (apparatus of fig. 10) and melting the plastic granulate in the extruder into melted plastic ([0004], ll. 2 – 9 describes after plastic pellets are poured into a hopper, plastic pellets pass into a chamber or pipe with moving auger 87 inside wherein as the pellets are moved down the pipe by auger, the chamber is heated by a heating mechanism to cause the pellets to melt and a melt-flow to occur) (Please note one having ordinary skill in the art would recognize that in order to insert/inject melted polyethylene into molds as described in DE 10 2008 006 073 A1, an extruder is necessary to melt the polyethylene material and insert/inject the melted polyethylene material into molds thus the extruder of Weisman would be upstream of the blow molding, filing and sealing machine described in DE 10 2008 006 073 A1 and considered a part of the first production step in comparison to the processes described in DE 10 2008 006 073 A1 which would be considered the second production step).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the method for reducing microbiologicals in container products made at least partially of plastic material, as disclosed by Applicant Admitted Prior Art, with a first production chain treating the plastic granulate with a least one a high-energy radiation, a plasma treatment, or a gas having a sterilizing effect to reduce the microbiologicals in the plastic granulate, and emptying the plastic granulate into a screw conveyer of an extruder and melting the plastic granulate in the extruder into melted plastic, as taught by Weisman, with the motivation to quickly fabricate sterile products from extruded plastics wherein plastics must be specially treated due to the fact bacteria easily adheres to plastic 
	Applicant Admitted Prior Art, in view of Weisman, does not explicitly disclose in the first production chain, supplying plastic granulate in pouch-shaped packages; opening the pouch-shaped packages; and emptying the plastic granulate from the pouch-shaped packages into a screw conveyer of an extruder and melting the plastic granulate in the extruder into melted plastic.
	However, Molitch-Hou teaches in the first production chain, supplying plastic granulate in pouch-shaped packages (the second figure of Molitch-Hou shows plastic granulates in pouch-shaped packages); opening the pouch-shaped packages; and emptying the plastic granulate from the pouch-shaped packages into a screw conveyer of an extruder and melting the plastic granulate in the extruder into melted plastic (the first figure of Molitch-Hou shows plastic granulates outside of the pouch-shaped packages in a feed hopper moving to a screw conveyor of an extruder to be melted into molten or melted plastic wherein the examiner deems that in order for the plastic granulates in the pouch-shaped packages shown in the second figure to be emptied into the feed hopper of the extruder as shown in the first figure, the pouch-shaped packages would have to be opened and the plastic granulates would be emptied into the feed hopper of the extruder from the pouch-shaped packages) (Please note one having ordinary skill in the art would recognize that in order to insert/inject melted polyethylene into molds as described in DE 10 2008 006 073 A1, an extruder is necessary to melt the polyethylene material and insert/inject the melted polyethylene material into molds thus supplying plastic granulate in pouch-shaped packages, opening the pouch-shaped packages; and emptying the plastic granulate from the pouch-shaped packages in the extruder as described by Molitch-Hou would be upstream of the blow molding, filing and sealing machine described in DE 10 2008 006 073 A1 and considered a part of the first production step in comparison to the processes described in DE 10 2008 006 073 A1 which would be considered the second production step).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the method for reducing microbiologicals in container products made at least partially of plastic material, as disclosed by Applicant Admitted Prior Art, as modified by Weisman, with in the first production chain, supplying plastic granulate in pouch-shaped packages; opening the pouch-shaped packages; and emptying the plastic granulate from the pouch-shaped packages into a screw conveyer of an extruder and melting the plastic granulate in the extruder into melted plastic, as taught by Molitch-Hou, with the motivation to efficiently carry and transport plastic granulates and to efficiently provide a means to transfer a quantity of plastic granulates to a screw conveyor of an extruder.

Regarding claim 12, Applicant Admitted Prior Art, as modified by Weisman, as further modified by Molitch-Hou, discloses the invention as recited in claim 11.
Applicant Admitted Prior Art, as modified by Weisman, as further modified by Molitch-Hou, further discloses the plastic granulate in the pouch-shaped packages (Molitch-Hou; the second figure of Molitch-Hou shows plastic granulates in pouch-shaped packages) is supplied to a planer supply or a hopper supply (Weisman; [0004], ll. 2 – 9 describes plastic pellets are poured into a hopper) of the extruder (Weisman; apparatus of fig. 10).

Regarding claim 13, Applicant Admitted Prior Art, as modified by Weisman, as further modified by Molitch-Hou, discloses the invention as recited in claim 11.
Applicant Admitted Prior Art further discloses the treating takes place when the plastic granulate is in the pouch-shaped packages (Applicant’s Specification in pg. 9, ll. 3 – 8 describes one possibility for the granulate treatment … is the application of intensive ultra-short light flashes by xenon lamps with a high quantity of UV-C radiation essentially described in document US 5,786,598 wherein US 5,786,598 in fig. 1 shows package 1 passing through sterilizing chamber 18 and in col. 6, ll. 57 – 63 describes the contents within package 1, due to the pulses of light that pass through package 1, treated or sterilized.  One having ordinary skill in the art would recognize that plastic granulates within a pouch-shaped package would be similarly sterilized as suggested in US 5,786,598 – please note this is the same reasoning provided by Applicant to treat plastic granulates in pouch-shaped packages).

Regarding claim 15, Applicant Admitted Prior Art, as modified by Weisman, as further modified by Molitch-Hou, discloses the invention as recited in claim 11.
Applicant Admitted Prior Art further discloses the treating is with the high-energy radiation, the high-energy radiation being applied as at least one of gamma radiation, (Applicant’s Specification in pg. 9, ll. 3 – 8 describes one possibility for the granulate treatment … is the application of intensive ultra-short light flashes by xenon lamps with a high quantity of UV-C radiation essentially described in document US 5,786,598 wherein US 5,786,598 in fig. 1 shows package 1 passing through sterilizing chamber 18 and in col. 6, ll. 57 – 63 describes the contents within package 1, due to the pulses of light that pass through package 1, treated or sterilized.  One having ordinary skill in the art would recognize that plastic granulates within a pouch-shaped package would be similarly sterilized as suggested in US 5,786,598 – please note this is the same reasoning provided by Applicant to treat plastic granulates with the application of intensive ultra-short light flashes by xenon lamps with a high quantity of UV-C radiation or a sequence of rapid light flashes; the examiner deems the application of intensive ultra-short light flashes by xenon lamps with a high quantity of UV-C radiation is equivalent to the claimed “the treating is with … a sequence of rapid light flashes”).

Regarding claim 16, Applicant Admitted Prior Art, as modified by Weisman, as further modified by Molitch-Hou, discloses the invention as recited in claim 11.
Applicant Admitted Prior Art further discloses the treating is by the plasma treatment, the plasma treatment being an atmospheric plasma (Applicant’s Specification in pg. 10, ll. 5 – 10 describes plasma treatment of the plastic granulates with non-thermal, atmospheric plasma is described in Klampfl et al. "Cold Atmospheric Air Plasma Sterilization against Spores and Other Microorganisms of Clinical Interest", hereinafter Klampfl, wherein Klampfl fig. 1 shows a SMD plasma device capable of producing cold atmospheric plasma to sterilize the surface of samples.  One having ordinary skill in the art would recognize that plastic granulates would be similarly sterilized in the SMD device as suggested in Klampfl – please note this is the same reasoning provided by Applicant to treat plastic granulates by the atmospheric plasma treatment).

Regarding claim 17, Applicant Admitted Prior Art, as modified by Weisman, as further modified by Molitch-Hou, discloses the invention as recited in claim 11.
Applicant Admitted Prior Art further discloses the treating is by the gas having the sterilizing effect, the gas having the sterilizing effect being at least one of ozone, hydrogen peroxide, ethylene oxide or nitrogen dioxide (Applicant’s Specification in pg. 10, ll. 15 – 19 describes treatment of plastic granulates with gases, such as ozone, hydrogen peroxide, ethylene oxide, nitrogen dioxide is described in Rutala et al. “CDC Guideline for Disinfection and Sterilization in Health Facilities”, hereinafter Rutala, wherein Rutala on pg. 62 – 63 describes methods to sterilize products with ethylene oxide gas.  One having ordinary skill in the art would recognize that plastic granulates would be similarly sterilized using the methods to sterilize products with ethylene oxide gas as suggested in Rutala – please note this is the same reasoning provided by Applicant to treat plastic granulates by ethylene oxide gas).

Regarding claim 19, Applicant Admitted Prior Art, as modified by Weisman, as further modified by Molitch-Hou, discloses the invention as recited in claim 11.
Applicant Admitted Prior Art further discloses the plastic granulate is a thermoplastics polymer (Applicant’s Specification on pg. 6, ll. 7 – 10 describes Applicant’s invention of fig. 1 as an exemplary embodiment of a blow molding, filing and sealing machine according to DE 10 2008 006 073 A1 referred to as the production machines of model 460 from the company Rommelag; Applicant’s Specification on pg. 6, l. 21 – pg. 7, l. 20 and in DE 10 2008 006 073 A1 in [0007] – [0015] describes plastic containers made of polyethylene (PE) wherein polyethylene is a thermoplastic polymer).

Regarding claim 20, Applicant Admitted Prior Art, as modified by Weisman, as further modified by Molitch-Hou, discloses the invention as recited in claim 19.
Applicant Admitted Prior Art further discloses the thermoplastic polymer is at least one of PE, HDPE, PP, PET, COC, COP, EVOH, PA or LDPE (Applicant’s Specification on pg. 6, ll. 7 – 10 describes Applicant’s invention of fig. 1 as an exemplary embodiment of a blow molding, filing and sealing machine according to DE 10 2008 006 073 A1 referred to as the production machines of model 460 from the company Rommelag; Applicant’s Specification on pg. 6, l. 21 – pg. 7, l. 20 and in DE 10 2008 006 073 A1 in [0007] – [0015] describes plastic containers made of polyethylene (PE)).

Regarding claim 21, Applicant Admitted Prior Art, as modified by Weisman, as further modified by Molitch-Hou, discloses the invention as recited in claim 11.
Applicant Admitted Prior Art further discloses the method is conducted in a sterile manner with production cycle times for a filled and closed container product of 2 to 4 seconds (Applicant’s Specification on pg. 6, ll. 7 – 10 describes Applicant’s invention of fig. 1 as an exemplary embodiment of a blow molding, filling and sealing machine according to DE 10 2008 006 073 A1 referred to as the production machines of model 460 from the company Rommelag; Applicant’s Specification on pg. 11, ll. 15 – 20 describes the model 460 from the company Rommelag blow molding, filling and sealing machine having a cycle time for container production of about 3.5 seconds wherein the examiner deems the cycle times for container production equivalent to the claimed “production cycle times for a filled and closed container product” and about 3.5 second within the claimed range of “2 to 4 seconds”).

Regarding claim 22, Applicant Admitted Prior Art, as modified by Weisman, as further modified by Molitch-Hou, discloses the invention as recited in claim 11.
Applicant Admitted Prior Art further discloses the extruder performs coextrusion forming a multi-layer wall of filled and closed container product with an inner wall being a polymer (Applicant’s Specification on pg. 13, ll. 17 – 20 describes when producing multi-layer containers according to the blow molding, filling and sealing machine of DE 10 2008 006 073 A1, refer to DE 103 47 908 A1, wherein DE 103 47 908 describes in [0006] a coextrusion process in which a container is at least partially built up from several layers of plastic or polymeric materials – please note this is the same reasoning provided by Applicant to perform coextrusion forming a multi-layer wall of filled and closed container product with an inner wall being a polymer).

Claims 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant Admitted Prior Art, in view of Weisman, further in view of Molitch-Hou, in further view of Williams et al. (US 2007/0057411 A1), hereinafter, Williams.

Regarding claim 14, Applicant Admitted Prior Art, as modified by Weisman, as further modified by Molitch-Hou, discloses the invention as recited in claim 11.
Applicant Admitted Prior Art, as modified by Weisman, as further modified by Molitch-Hou, does not explicitly disclose the treating takes places when the plastic granulate is in the planar supply or the hopper supply.
However, Williams teaches the treating takes places when the plastic granulate (121, fig. 8) is in the planar supply or the hopper supply (101, 119, 123, fig. 8; the examiner interprets the apparatus of fig.8 as the claimed “hopper supply”) ([0047] describes a supply of particulate resin material within resin hopper 119 flowable through conducting gas infusion module 123 and apparatus 101 wherein [00148] describes a flow rate of gas is provided in conducting gas infusion module 123 to regulate a treatment of plasma within area 105 of apparatus 101 as described in [0049]) (The examiner deems the treatment of plasma capable of having at least a sterilizing effect to reduce the microbiologicals in the particulate resin material or plastic granulate).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the method for reducing microbiologicals in container products made at least partially of plastic material, as disclosed by Applicant Admitted Prior Art, as modified by Weisman, as further modified by Molitch-Hou, with the treating takes places when the plastic granulate is in the planar supply or the hopper supply, as taught by Williams, with the motivation to sterilize the plastic granulates to reduce the microbiologicals in the plastic granulate since heating for extrusion may not be enough for all usages as described in Weisman.

Regarding claim 18, Applicant Admitted Prior Art, as modified by Weisman, as further modified by Molitch-Hou, discloses the invention as recited in claim 11.
Applicant Admitted Prior Art, as modified by Weisman, as further modified by Molitch-Hou, does not explicitly disclose	during the treating takes place while the plastic granulate is separated by movement, with the treating being along parts of surfaces of the plastic granulate with an infiltration depth.
However, Williams teaches during the treating takes place while the plastic granulate (121, fig. 8) is separated by movement ([0047] describes a supply of particulate resin material within resin hopper 119 flowable through conducting gas infusion module 123 and apparatus 101, wherein the examiner deems particulate resin material flowable through conducting gas infusion module 123 and apparatus 101 equivalent to the claimed “separated by movement” since as the particulate resin material is transported by auger 109, particulate resin material is mixed or separated from each by movement) with the treating being along parts of surfaces of the plastic granulate with an infiltration depth [00148] describes a flow rate of gas is provided in conducting gas infusion module 123 to regulate a treatment of plasma to the particulate resin matter within area 105 of apparatus 101 as described in [0049]; [0037] describes the plasma treatment altering the surface characteristic of the particulate resin material wherein the examiner deems depth of the surface of the particulate material altered as the claimed “infiltration depth”).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the method for reducing microbiologicals in container products made at least partially of plastic material, as disclosed by Applicant Admitted Prior Art, as modified by Weisman, as further modified by Molitch-Hou, with during the treating takes place while the plastic granulate is separated by movement, with the treating being along parts of surfaces of the plastic granulate with an infiltration depth, as taught by Williams, with the motivation to move the particulate resin material to ensure the entire surface is exposed and treated by the plasma treatment.

Response to Arguments
Applicant’s arguments with respect to claim(s) 11-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to Notice of Reference Cited.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT HOWELL whose telephone number is (571)270-5945.  The examiner can normally be reached on M-F, 0800 - 1500.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SCOTT A HOWELL/Examiner, Art Unit 3731                                                                                                                                                                                                        02/09/2021
/THOMAS M WITTENSCHLAEGER/Examiner, Art Unit 3731